Case 2:17-cr-20274-BAF-DRG ECF No. 497, PageID.4061 Filed 06/30/21 Page 1 of 2




                       UNITED STATES OF AMERICA
                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

____________________________________

UNITED STATES OF AMERICA,                        Case No. 17-cr-20274

             Plaintiff,                           Honorable Bernard A. Friedman

v.
                                                   STIPULATION AND
                                                   ORDER TO ALLOW
                                                   MODIFICATION OF BOND
D3, FARIDA ATTAR,

          Defendant.
____________________________________

                                  STIPULATION

Farida Attar, through her attorney Matthew R. Newburg, and the United States

government, through its attorney Sara Woodward, and said parties do stipulate that

the bond conditions for Defendant, Farida Attar be modified to permit her to travel

from the State of Michigan to the State of California and all states necessary to reach

California on the following dates:

      Defendant, Farida Attar be permitted to leave the State of Michigan on

      Saturday, July 3, 2021 to travel to the State of California and all States

      enroute and is to return to the State of Michigan on or before Sunday,



                                          1
Case 2:17-cr-20274-BAF-DRG ECF No. 497, PageID.4062 Filed 06/30/21 Page 2 of 2




      August 1, 2021. Further, Ms. Attar will be traveling by car and will be

      accompanied by her daughter and her parents to visit her son.

           All other bond conditions shall otherwise remain in full force and
 effect.
                                          Respectfully submitted,


06/16/2021                                /s/MATT NEWBURG
Date                                      Matthew R. Newburg


06/16/2021                                /s/SARA WOODWARD
Date                                      Sara Woodward

                                         ORDER

      The bond conditions of Farida Attar shall be modified to permit the following:

                Defendant, Farida Attar be permitted to leave the State of

                Michigan on Saturday, July 3, 2021 to travel to the State of

                California and all States enroute and is to return to the State of

                Michigan on or before Sunday, August 1, 2021. Further, Ms.

                Attar will be traveling by car and will be accompanied by her

                daughter and her parents to visit her son.


                                             s/Bernard A. Friedman
Dated: June 30, 2021                         Bernard A. Friedman
       Detroit, Michigan                     Senior United States District Judge


                                             2
